Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danto (EP1642870, rejection using English machine translation) in view of any one of USPN 6,015,765, USPN 4,867,544, USPN 4,708942, US Pub 20150038314, USPN 4,801442, JP62265105, JP62226820 or JP01141833.
Regarding claims 1-2, 4-6: Danto teaches a chalcogenide glass containing a composition meeting the requirements of claims 1-2, 4-5 and 6 (see abstract, 0013-0014, 0019 and Tables). Danto does teach their glass being made with high purity materials having an oxygen content of less than 10ppm but fails to explicitly teach the glass having less than 8ppm as claimed. 
	However, initially, as noted above, Danto desires high purity. Additionally, Danto’s glass is chalcogenide glass and as it is well known and desired in the art of chalcogenide glasses to keep oxygen out of such glasses, remove oxygen in such glasses and even for such glasses to be oxygen free (i.e. 0ppm) (see 6,015,765, USPN 4,867,544, USPN 4,708942, US Pub 20150038314, US PN 4,801442, JP62265105, JP62226820 or JP01141833), it would have been obvious to one having ordinary skill at the time of invention to modify Danto to include keeping oxygen out of or even removing the oxygen to obtain a desirable oxygen free glass (0ppm).
Regarding claim 8: An optical element comprises the chalcogenide glass (see 0016). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danto (EP1642870, rejection using English machine translation) and any one of USPN 6,015,765, USPN 4,867,544, USPN 4,708942, US Pub 20150038314, USPN 4,801442, JP62265105, JP62226820 or JP01141833 as applied to claim 1 in view of in view of either one of Terukazu (JP2003192362) or Nguyen (US Pub 20150344342).
Regarding claim 7: Although Danto does not explicitly disclose their material being free of striae as claimed, they do not exclude such a limitation and instead only generally teaches a chalcogenide glass material used for IR applications (see 0001 and 0011 for example). As Terukazu and Nguyen, who each similarly disclose a chalcogenide glass material used for IR applications, disclose that it is desirable for the inside of chalcogenide glasses to be free of striae (see entire disclosures), it would have been obvious to one having ordinary skill at the time of invention to modify Danto to make the inside of their glasses free of striae according to Terukazu or Nguyen in order to obtain a desirable chalcogenide glass material.  
	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danto (EP1642870, rejection using English machine translation) any one of USPN 6,015,765, USPN 4,867,544, USPN 4,708942, US Pub 20150038314, USPN 4,801442, JP62265105, JP62226820 or JP01141833 as applied to claim 8 in view of either one of Katsuyama (US 4,730,896) or Nagashima (WO/2017/086227, rejection using corresponding English document US Pub 20180257977).
Regarding claim 9: Danto fails to explicitly disclose an IR sensor comprising their glass, however, Danto does not exclude such a limitation and only generally teach a chalcogenide glass for IR applications. As it is well known in the art to use chalcogenide glasses for IR applications as an IR sensor (see Col. 1, lines 13-15 of ‘896 and entire disclosure of ‘977 for example), it would have been obvious to one having ordinary skill at the time of invention to modify Danto to include IR sensors using their chalcogenide glasses. 
Response to Arguments
Applicant’s arguments filed April 20, 2022 have been considered but are moot in view of new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784